Citation Nr: 1009248	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-33 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to herbicide agents.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for prostate cancer, 
to include as secondary to exposure to herbicide agents.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from the 
summer of 1969 to the spring of 1970.  

2.  The Veteran does not have a current diagnosis of prostate 
cancer.  


CONCLUSION OF LAW

The Veteran's claimed prostate cancer was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including prostate cancer, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a Veteran, service 
connection for certain presumptive disorders, including 
prostate cancer, will be rebuttably presumed if they are 
manifest to a compensable degree at any time after separation 
from active service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  This presumption 
of service connection may be rebutted by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The Veteran's period of active duty from August 1963 to 
September 1983 included service in Vietnam from the summer of 
1969 to the spring of 1970.  Thus, the Veteran will be 
afforded the presumption of exposure to Agent Orange during 
his service in Vietnam.  However, the Veteran's service 
medical records and post-service medical records are negative 
for evidence of a definitive diagnosis of prostate cancer.  
The evidence shows that the Veteran has metastatic bladder 
carcinoma, which is not a disability associated with exposure 
to herbicides, and suspicion of prostatic adenocarcinoma.  
Therefore, service connection of prostate cancer due to 
exposure to herbicides is not warranted.  38 C.F.R. 
§ 3.309(e). 

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The first requirement for any service connection claim is 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The Veteran's service medical records 
are negative for any complaints or treatment for prostate 
cancer or any prostate disability.  At a February 1983 
examination prior to separation, the Veteran made no 
complaints regarding his prostate, and aside from being 
diagnosed with Peyronie's Disease, his genitourinary system 
was found to have no abnormalities.  

A July 2006 private medical report shows that the Veteran 
underwent an exploratory laparotomy, salvage radical 
cystoprostatectomy with nerve sparing, bilateral extended 
pelvic lymph node dissection, and ileal orthotopic 
neobladder.  The diagnoses were bladder cancer and high-grade 
prostatic intraepithelial neoplasia (PIN) with atypical small 
glands.  The physician noted that the prostate gland had 
multiple foci of urothelial metaplasia and inflammation, 
multiple foci of high-grade PIN, and two small foci of 
atypical small glands that were suspicious for prostatic 
adenocarcinoma.  

On VA examination in November 2006, the examiner reviewed the 
Veteran's file.  The Veteran reported episodes of weakness, 
weight loss, anemia as a result of his cancer, fatigue and 
tiredness, urinary incontinence requiring 12 to 15 pads per 
day, and impotence.  He stated that he had required urinary 
catherterizations at the time of his surgery and that he had 
surgical neobladder.  The Veteran had urinary incontinence 
during the examination, but genitourinary examination was 
otherwise normal.  The examiner diagnosed the Veteran with 
metastatic transitional cell carcinoma with prostate 
involvement, status post treatment and surgical resection, 
and found that the Veteran's urinary incontinence and 
impotency were related to his prostate cancer.  The examiner 
further opined that the Veteran's transitional cell carcinoma 
of the bladder with prostate involvement was related to his 
exposure to Agent Orange during service.  

At a March 2007 VA examination, the VA examiner, who was a 
specialist in genitourinary disease, reviewed the Veteran's 
file to clarify the diagnosis and render an opinion.  The 
examiner found that the Veteran clearly had metastatic 
bladder carcinoma and stated that the November 2006 VA 
examiner's opinion could not be supported by medical 
literature or any other rationale.  The examiner opined that 
the Veteran's bladder cancer was less likely as not caused by 
Agent Orange exposure because it was not considered to be a 
presumptive condition caused by exposure to herbicide agents.  
Additionally, the examiner found that no definitive diagnosis 
of prostate cancer, or invasive adenocarcinoma, had been 
identified based on the objective medical evidence.  The 
examiner explained that high-grade PIN was most likely a 
precursor of the majority of prostatic adenocarcinomas and 
that the histologic characteristics of PIN were similar to 
those of invasive prostate cancer.  However, the examiner 
stated that in contrast to adenocarcinoma, the architecture 
of PIN was normal, and the PIN glands characteristically 
contained basal cells around their periphery while basal 
cells were absent from prostatic adenocarcinoma.  The 
examiner further explained that PIN was a non-invasive 
neoplastic process, which did not form a tumor mass or cause 
clinical symptoms, and that despite its histologic similarity 
to carcinoma in situ, such a term should not be used to 
describe high-grade PIN because of the variability in its 
natural history and biologic behavior.  The examiner asserted 
that PIN might eventually evolve into an invasive cancer, 
remain unchanged, or even regress, but stated that PIN by 
itself was not considered a malignant process or symptomatic.  
Finally, based on the medical evidence, the examiner 
concluded that the multiple foci of high-grade PIN and two 
small foci of atypical small glands that were suspicious for 
prostatic adenocarcinoma found in the Veteran's July 2006 
pathology report were not caused by metastatic transitional 
cell carcinoma of the bladder.  The examiner found that these 
foci were distinct clinical entities of the prostate gland 
but not diagnostic of prostate cancer.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place low probative value on the 
November 2006 VA medical opinion.  While the physician found 
a diagnosis of prostate cancer and related it to the 
Veteran's period of active service, the opinion was not 
supported by adequate rationale, as there is no explanation 
as to why the Veteran had a definitive diagnosis of prostate 
cancer when the evidence showed that the two small foci of 
atypical small glands were merely suspicious for prostatic 
adenocarcinoma.  If the examiner does not provide a rationale 
for the opinion, this weighs against the probative value of 
the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).    

The Board assigns greater weight to the March 2007 VA 
examination finding that the Veteran had no diagnosis of 
prostate cancer.  In placing greater weight on the March 2007 
opinion, the Board notes that the examiner was a specialist 
in the relevant field and provided an extremely thorough 
rationale for the opinion.  In forming the opinion, the 
examiner explained that although the histologic 
characteristics of PIN were similar to those of invasive 
prostate cancer, high-grade PIN was not malignant and its 
presence was not indicative of prostate cancer.  Among the 
factors for assessing the probative value of a medical 
opinion is the thoroughness and detail of the physician's 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The 
Board accordingly finds the March 2007 VA medical opinion to 
be the most probative and persuasive as to whether the 
Veteran had a diagnosis of prostate cancer because the 
examiner at the March 2007 examination based the opinion on a 
very detailed and thorough rationale.  

Absent evidence of a current disability, service connection 
for prostate cancer must be denied.  There is no competent 
medical evidence of record that demonstrates the presence of 
any prostate cancer or that previous findings were indicative 
of any prostate cancer, despite that the findings were 
"suspicious for prostatic adenocarcinoma."  The March 2007 VA 
examiner's opinion explained that those findings did not 
represent any prostate cancer.  Because no prostate cancer 
has been diagnosed in this case, the Board finds that service 
connection for prostate cancer is not warranted.

The Board has considered the Veteran's claim that he has 
prostate cancer related to his service.  However, as a 
layman, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Therefore, the Veteran can testify to that 
which he is competent to observe, such as urinary 
incontinence, but he is not competent to provide a medical 
diagnosis for any prostate cancer or to relate any prostate 
cancer medically to his service.  

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2006 and a 
rating decision in April 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2008 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

Service connection for prostate cancer is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


